DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/7/2021 has been entered.
 Response to Arguments
Applicant’s amendments and arguments filed 12/7/2021 with respect to the 35 USC 112(a) rejections have been fully considered and are persuasive.  These rejections have been withdrawn. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krause et al. (US 2008/0262476, hereinafter Krause)
Regarding claims 6 and 7, Krause discloses a system and method wherein a single display screen 120 of a flux supply unit 110 can be graphically partitioned into a first graphical user interface (GUI) 503 and a second GUI 505, such that each GUI are separately and simultaneously available to receive input at a first control (e.g., 519a) associated with the first GUI and a second control (e.g., 519b) associated with the second GUI (see figures 2C and 5 and par. 0035, 0054 and 0069). As seen in figure 5, the partitioning is accomplished by a surrounding border providing space between the first and second GUI. The first GUI 503 is located to the left of the second GUI and the first GUI aligns with a first connector port 112 located to the left of a second connector port 114, the second connector port aligned with the second GUI (see figure 2C and 5 and par. 0054). 
The Examiner notes that in claim 6 the term “aligns” is not given any particular meaning. In par. 0071 of the original specification, it is made clear that “aligns” can mean many different things, without limit (i.e., only non-limiting examples are disclosed). Furthermore, the dictionary definition of “aligns” is “to be in correct relative position.” Therefore, since the left GUI 503 corresponds to the left connector port 112 and the right GUI 505 corresponds to the right connector port 114, they are considered to be aligned with each other as they are in the correct position relative to each other. 
As described in par. 0057-0059 and 0067-0076, each GUI section will display specific controls and information indicators 515, 516, 517, 518 and 519 based on the type of instrument connected to the connector port. The surgical instrument type is a first type that comprises a storage device storing information about the surgical instrument, and when this type is detected/chosen (and therefore the second type described in the claim is not chosen), information about the instrument is transmitted to the flux supply unit and the output is adjusted based on the information (par. 0039 and 0057-0059 and 0069-0071).
Furthermore, as one example, color-coded element 516a displayed in the first GUI 503 provides a visual association with the surgical instrument attached to the first connector port 112 and color-coded element 516b displayed in the second GUI 505 provides a visual association with the surgical instrument attached to the second connector port 114 (par. 0060, 0068 and 0070). Each of the first indicator 516a and second indicator 516b has a unique appearance that is adjusted based on the type of flux instrument attached to each connector port (par. 0057-0059 and 0067-0076). Alternatively, any of the data/indicators displayed in each GUI can be considered a first indicator or second indicator (par. 0057-0059).
Finally, the input received at the aligned GUI via adjustable control setting icons 519a and 519b will result in an adjustment of the output of the respective surgical instruments attached to each connector port (par. 0069-0070). 
Allowable Subject Matter
Claims 3-5, 9-19 and 24-26 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric D Bertram whose telephone number is (571)272-3446. The examiner can normally be reached Monday-Friday 8am-6pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric D. Bertram/Primary Examiner, Art Unit 3792